Exhibit 10.1.48

Amendment #1

To Statement of Work #2

To the 2Ku In-Flight Connectivity Services Agreement

Between

Delta Air Lines, Inc. and Gogo LLC

Dated December 16h, 2016

Amendment #1 Effective Date: April 3rd, 2017

This is Amendment #1 (this “Amendment”), dated as of the Amendment #1 Effective
Date, to Statement of Work #21 (“SOW”) dated as of December 16th, 2016, is
entered into by and between Delta Air Lines, Inc. (“Delta”), and Gogo LLC
(“Contractor”).

WITNESSETH:

WHEREAS, Delta and Contractor are parties to the Agreement; and

WHEREAS, Delta and Contractor desire to amend the Agreement as set forth within.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Delta and Contractor hereby amend the SOW as follows:

1) Change to preamble. The SOW preamble shall be deemed revised as follows:

“This Statement of Work #2 (the “Statement of Work”) is entered into as of the
date set forth above (the “Effective Date”), and is pursuant to the 2Ku
In-Flight Connectivity Services Agreement between Delta Air Lines, Inc.
(“Delta”) and Gogo LLC (“Contractor”) dated April 1, 2015 (as amended, the
“Agreement”), where the Statement of Work is subject to and incorporates by
reference the provisions of the Agreement. Capitalized terms used without
definition in this Statement of Work have the meanings assigned to them in the
Agreement. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this Statement of Work and the Agreement, this Statement of
Work will govern.”

2) Capitalized terms not defined herein shall have the meanings ascribed to them
in the Agreement. This Amendment shall prevail over any conflicting terms and
conditions in the Agreement. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute only one instrument between the parties. Except to the
extent amended hereby, the Agreement shall be and remain in full force and
effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The parties have executed and delivered this Amendment on the dates indicated
below to be effective as of the SOW #1 Date.

 

Delta:     Contractor: DELTA AIR LINES, INC., a Delaware corporation     GOGO
LLC, a Delaware limited liability company By:   /s/ John Reynolds     By:  

/s/ Dave Bijur

Name: John Reynolds    

Name: Dave Bijur

Title: Commodity Manger, SCM    

Title: SVP, Regional President

Date:   April 21, 2017     Date:  

May 9, 2017

 

2